TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00056-CR



                                   Jeffery N. Rucks, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2012-297, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant has filed a motion asking us to abate the appeal so that the trial court may

enter findings of fact and conclusions of law as requested by his attorney following the denial of his

motion to suppress at a hearing held November 3, 2011. The State has filed a response stating that

it does not oppose appellant’s motion to abate. We therefore abate the cause to the trial court for

entry of findings of fact and conclusions of law sufficient for this Court to use to review the trial

court’s application of the law to the facts. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim.

App. 2006). The trial court shall arrange for the filing of a supplemental clerk’s record containing

the court’s findings and conclusions no later than September 20, 2013.
                                            __________________________________________

                                            David Puryear, Justice



Before Justices Puryear, Rose and Goodwin

Abated

Filed: August 8, 2013

Do Not Publish




                                               2